Citation Nr: 1446148	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD)? 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD

3.  Entitlement to an evaluation in excess of 10 percent prior to June 30, 2011, and thereafter in excess of 20 percent for left ankle disability. 

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran service on active duty in the United States Army from January 1983 to January 1986. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Cleveland, Ohio (RO).  In that rating decision, the RO declined to reopen the previously denied claim and denied the claims for increased ratings.  The Veteran appealed. 

In December 2010, the Veteran testified before the undersigned at a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing complied with the requirements of 38 C.F.R. § 3.103(c)(2) (2013).

In May 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records and provide the Veteran with VA examinations to evaluate the severity of her disabilities.  Based on the findings from a June 30, 2011 VA joint examination, the AMC increased the assigned rating from 10 to 20 percent disabling for left ankle disability, effective from the date of the VA examination.  The increased rating claim, however, remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board findings that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders, including the PTSD.

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that she is no longer able to work because of symptomatology associated with her lumbar spine and left ankle disabilities.  See statements associated with Veteran's Social Security Administration application. The record now raises a question of whether the Veteran is unemployable due her service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Id. 

A review of the documents contained on the Virtual VA paperless claims processing system have been considered in conjunction with this decision. 

The issues of entitlement to service connection for acquired psychiatric disorder, entitlement to increased rating for lumbar spine disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2005 rating decision, the RO denied Veteran's claim for entitlement to service connection PTSD because the evidence of record failed to demonstrate a verified in-service stressor event.  The Veteran was notified of this decision later that month, but she did not appeal this decision.
 
2.  The additional evidence associated with the claims folder subsequent to the RO's January 2005 rating decision relates to an unestablished fact (additional information pertaining to the Veteran's claimed in-service personal trauma) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  For the period prior to June 30, 2011, the Veteran's left ankle disability has been manifested by no more than moderate limitation of motion and impairment.  

4.  For the period since June 30, 2011, the Veteran's left ankle disability has been manifested by no more than marked limitation of motion and impairment, and she has not been shown to have anklyosis, arthritis, malunion of the os calcis or astragalus, or astragalectomy. 


CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision which denied the Veteran's service connection claim for PTSD is final; and new and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2013).

2.  The criteria for an evaluation in excess of 10 percent prior to June 30, 2011, and thereafter in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the matters on appeal to the RO (via the AMC) in May 2011 for additional development.  The Board instructed that attempts should be made to obtain records associated with the Veteran's application for Social Security Administration disability benefits, obtain and associate her VA treatment records, and provide her with a VA examination to evaluate the severity of her left ankle disability.  Thereafter, her claims were to be readjudicated in a supplemental statement of the case (SSOC).  

A review of the record reflects that the Veteran's VA treatment records and records associated with her SSA application have been obtained and associated with the claims folder.  She was afforded a VA joint examination in June 2011, and in that examination report shows that the examiner recorded her reported medical history and findings from clinical evaluation.  The claim was most recently readjudicated in an August 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Notably, in view of the Board's favorable decision to reopen the previously denied claim for service connection for PTSD, further assistance is unnecessary to aid the Veteran in substantiating the claim.

With regard to the Veteran's appeal arising from her disagreement with increased rating evaluation for her left ankle disability, the Veteran was advised in a July 2008 of the evidence and information necessary to substantiate her claim, and the responsibilities of the Veteran and VA in obtaining such evidence.   She was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, records from Social Security Administration, and indicated private medical records as well as her own statements.  The Veteran has not provided any authorization for VA to obtain any other potential treatment records.
  
VA has also provided the Veteran with VA joint examinations in October 2008, November 2009, and June 2011 in conjunction with her left ankle disability.  In each of these examination reports, the examiner identified the nature of the Veteran's disability and recorded her reported history as well as the findings from clinical evaluation.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for a higher rating for her left ankle disability that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Petition to Reopen 

The Veteran seeks entitlement to service connection for PTSD.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for PTSD has been received.

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

 New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 Here, the RO denied the Veteran's claim for service connection for PTSD in a January 2005 rating decision, because the record failed to establish a verified in-service stressor event.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran now seeks to reopen her previously denied claim. 

At the time of the January 2005 rating decision, the evidence of record included the Veteran's service personnel and treatment records, a March 1986 VA general medical examination, various in-patient and out-patient VA treatment records, and the Veteran's lay statements.  

Subsequent to the January 2005 rating decision, the Veteran has provided additional lay testimony and statements regarding the circumstances of her alleged in-service stressor event.  During the December 2010 Board hearing, the Veteran testified that shortly after her first year of service, she was sexually and physically assaulted by a non-commissioned officer (NCO) with whom she had been dating.  She reported that she had tried to discourage further sexual advances by the NCO, but one night, he locked her in his room, physically assaulted her, raped her, and sodomized her.  She denied seeking any treatment for injuries she incurred from the assault, but she testified that her behavior and demeanor changed for the remainder of her service.  The Veteran also stated that she self-medicated with drugs and alcohol, which impacted her behavior and caused her to receive disciplinary action.  The record also contains additional VA treatment records received since the RO's 2005 rating decision, in which her treating VA medical professionals indicate a link between her current symptomatology and her period of service based on her reported medical history.  

The additional evidence associated with the claims folder since the RO's January 2005 rating decision relates to unestablished facts (additional information regarding alleged in-service stressor event and a linked to between current symptomatology and reported in-service stressor event), and that are necessary to substantiate each of the claims.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of PTSD is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's PTSD claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Increased Rating for Left Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5271 and Plate II.  

In this case, the Veteran claims that her left ankle disability is more severe than symptomatology associated with the current assigned evaluations.  Her left ankle is currently assigned a 10 percent evaluation for the period prior to June 30, 2011, and thereafter an evaluation of 20 percent.  A review of the record shows that the Veteran's left ankle disability was evaluated twice by VA during the pendency of the appeal and she has provided testimony regarding the severity of her disability.  

The evidence of record shows that the signs and symptoms of the Veteran's left ankle disability are more consistent with the criteria reflected by 10 percent disability rating prior to June 30, 2011.  As of June 30, 2011, the date of a VA examination, the record demonstrates the severity of the Veteran's disability has increased to where it more closely approximates the criteria associated with a 20 percent disability rating.  Since evidence of record reflects an increase in symptomatology during the period under appeal, the current assigned staged ratings are appropriate.  See 38 C.F.R. § 4.1.

      Prior to June 30, 2011

The Veteran filed an increased rating claim for her left ankle disability in July 2008.  She was afforded her first VA joint examination in October 2008 to evaluate the severity of her disability.  In that examination report, the VA examiner recorded the Veteran's reported medical history of constant pain and stiffness, and occasional weakness and instability in her left ankle.  She reported that her symptoms were increased with prolonged walking and standing, going up and down stairs, and with adverse weather.  The Veteran took pain medication to treat her symptomatology during episodes of increased symptoms.  The Veteran reported that her disability does not affect her activities of daily living, but she does have difficulty climbing her stairs at home.  Physical examination revealed tenderness over the lateral malleolus and decreased range of motion to 10 degrees on dorsiflexion and to 30 degrees on plantarflexion without pain.  With pain, range of motion was to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no evidence of additional limitation of motion due to repetitive use, and there was no evidence of instability or swelling on clinical evaluation.  X-ray film revealed no bony abnormalities in the left ankle.  She was diagnosed with chronic left ankle sprain. 

VA treatment records reflect that the Veteran received pain medication to treat her complaints of chronic pain, primarily for her low back pain, and do not reflect that she received treatment specifically for her left ankle problems. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for her left ankle disability prior to June 30, 2011.  Here, the record does not demonstrate that prior to June 30, 2011, the severity of the Veteran's left ankle disability been shown to be more severe than that meeting the objective criteria for a 10 percent rating under the provisions for loss of ankle motion.  The findings from the October 2008 VA examination report show that the Veteran's range of motion in her left ankle was limited to no more than 10 degrees on dorsiflexion and to 30 degrees on plantar flexion, without evidence of painful motion, and there was no evidence of additional limitation of motion after repetitive use.  There was evidence of tenderness, but no evidence of swelling, weakness or instability on clinical evaluation.  

Even when considering the Veteran's complaints of increased symptoms during periods of flare-ups, the Veteran's left ankle disability cannot be described as involving more than moderate loss of motion to support an evaluation in excess of 10 percent based on loss of motion under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran has not been shown to have marked limitation of motion of the ankle.   As previously noted, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5271 and Plate II.  Thus, it cannot be said that the Veteran's limitation of motion of the left ankle is marked as opposed to moderate.  As such, she has not been shown to meet the criteria for an evaluation in excess of 10 percent prior to June 30, 2011 under Diagnostic 5271.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent the 10 percent rating, and no higher.  The Board has considered the Veteran has complaints of pain, swelling, and weakness.  However, the effect of the pain in the Veteran's left ankle is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5271.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the 2008 VA examiner noted that there was no additional limitation of motion or painful motion beyond the degrees recorded on clinical evaluation.  Therefore, the Board finds that the preponderance of the evidence is against a higher evaluation in excess of 10 percent for the Veteran's left ankle disability prior to June 30, 2011.

      Since June 30, 2011

During the December 2010 Board hearing, the Veteran testified that her left ankle disability had worsened since she was last evaluated by VA.  The Board remanded the Veteran's claim for an increased rating in May 2011, and she was afforded another VA joint examination on June 30, 2011.  While the Veteran testified that her symptomatology had worsened, none of the objective medical evidence of record demonstrates a significant worsening in the severity of her disability to warrant a higher evaluation than 10 percent until the VA examination on June 30, 2011.  

The June 30, 2011 VA joint examination report shows that the Veteran complained of chronic ankle pain, and some soreness, aching, and tenderness in her left ankle.  She also complained of occasional giving-away sensation.  The Veteran reported that she wore an ankle brace and she used a cane to help ambulate.  The VA examiner indicated that the Veteran's non-service connected psychiatric symptomatology likely affected her physical disability and ability to manage pain.  Clinical evaluation revealed that the Veteran had range of motion limited to 10 degrees on dorsiflexion and limited to 30 degrees on plantar flexion.  The VA examiner felt that the Veteran overreacted to pain throughout range of motion testing, and she reported additional pain after repetitive use.  X-ray film of the left ankle revealed no abnormalities.  The VA examiner confirmed a diagnosis of left ankle sprain.  

Additional VA and SSA records reflect that the Veteran complained of left ankle pain, stiffness, and swelling, as well as occasional giving away sensation.  She reported that she had difficulty with prolonged walking and standing, as well as climbing stairs.  She felt that her chronic left ankle sprain limited her ability to get around places.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for her left ankle disability since June 30, 2011.  At no point does the evidence of record demonstrated that the Veteran's left ankle disability is productive of more than marked limitation of motion of the ankle.  In this regard, the June 2011 VA examination found her to have dorsiflexion to 10 degrees and plantar flexion limited to 30 degrees.  Although Veteran reported that she experienced pain throughout the range of motion testing, the VA examiner indicated that the Veteran was exaggerating the degree of painful motion, and she continued to demonstrate movement in her left ankle despite her complaints.  Thus, it cannot be said that the Veteran's limitation of motion of the left ankle is productive of more than marked impairment.  As such, she has not been shown to meet the criteria for an evaluation in excess of 20 percent under the diagnostic criteria applicable to loss of motion.  See 38 C.F.R. § 4.71a, Diagnotic Code 5270. 5271. 

There was no evidence to indicate that the severity of the Veteran's disability more closely approximated the criteria associated with a higher evaluation for ankylosis of the ankle.  The Veteran has not been shown to have ankylosis of the left ankle.  In fact, both VA examiners specifically stated that the Veteran did not have ankylosis, and the aforementioned range of motion findings indicate that her left ankle is not fixed or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990).  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent the 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of constant pain, stiffness, weakness as well as occasional giving-away in the ankle.  However, the effect of the pain in the Veteran's left ankle is contemplated by the assigned 20 percent disability evaluation since June 30, 2011 under Diagnostic Code 5271.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for a rating in excess of 20 percent are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  The Board notes that there is simply no evidence showing that the Veteran has had malunion of the os calcis or astragalus and astragalectomy.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5272, 5273, and 5274.   

Therefore, an evaluation in excess of 20 percent for left ankle disability since June 30, 2011 is not warranted. 

      Other Considerations 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's left ankle disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

In this case, the manifestations of the Veteran's left ankle disability are contemplated fully by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, tenderness, and any functional impairment as a result thereof are contemplated by the rating criteria.  Even though since June 30, 2011, the Veteran reiceves the maximum 20 percent evaluation under Diagnostic Code 5271, further decreased motion is considered under other applicable diagnostic criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong (i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization).  The Board notes that there have been no hospitalizations for the Veteran's disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

 Lastly, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record and it is addressed below in the REMAND section.


ORDER

New and material evidence has been received to reopen the claim for service connection for service connection for PTSD, and the claim is reopened.

Entitlement to evaluations in excess of 10 percent prior to June 30, 2011, and thereafter in excess of 20 percent for left ankle disability, is denied. 


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal. 

	Acquired Psychiatric Disorder, to include PTSD 

Although new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for PTSD, the Board finds that additional development is needed prior to the adjudication of the claim. 

In particular, a VA psychiatric examination is warranted to determine whether the Veteran has a current acquired psychiatric disorder that is related to her period of service, and in particular, whether she currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to her claimed in-service stressor event.

In regards to the Veteran's claimed in-service stressor event, she reports that she was physically and sexually assaulted during her period of service by a non-commissioned officer (NCO) whom she was dating, but she had discouraged further sexual advances.  The Veteran denies seeking any treatment during her period of service, and she denied any attempt to press charges because she was afraid to speak to her supervisors about the assault.   She testified that she discussed the incident with her roommates, and she felt that her behavior and demeanor changed as a result of the alleged assault.  The Veteran stated that she sought to self-medicate with drugs and alcohol.  

Notably, the service personnel and treatment records do not show that the Veteran suffered from injuries from a personal assault during service.  In fact, her service personnel records reflect that her supervisor described her as "highly motivated, hard working, and very disciplined" just prior to her separation from service in January 1986.  However, the Board cannot ignore the evidence that demonstrates that the Veteran was reprimanded for use of marijuana in February 1985 and her Army Reserve records reflect that she was reprimanded for unauthorized absences of 9 days between August 1986 and October 1986.  Also, the record demonstrates that the Veteran sought VA mental health treatment for drug and alcohol abuse a year after her separation from service.  

Given the evidence of record, the Board finds that there is sufficient evidence to warrant a VA psychiatric evaluation to determine the nature and etiology of the Veteran's claimed disorder, to include whether she has PTSD related to her claimed in-service stressor event. 

	Lumbar Spine Disability 

Pursuant to the Board's May 2011 remand directives, the Veteran was afforded VA spine and neurology examinations in June 2011.  However, the available medical evidence suggests that the Veteran's disability has worsened since that VA examination.  Notably, VA treatment records show that the Veteran received additional lumbar spine injections to treat increase pain symptomatology as well as reflected a finding of right left neurologic involvement based on a September 2011 VA MRI report.  

Given the medical evidence of increased symptomatology, and the fact that the Veteran's spine has not been evaluated in more than three years, the Board finds that she should be afforded a new VA spine examination to evaluate the nature and severity of her current disability, to include any neurologic involvement. 

	TDIU 

As noted above in the Introduction section, the Veteran has asserted that she is unable to work, in part, due to her service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

In light of Rice, and the remand of the claim for a higher evaluation for lumbar spine disability, the TDIU issue must be remanded.  The TDIU claim and the increased rating claim are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit her the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran. In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility since August 2012. 

3. Arrange for the Veteran to undergo an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to claimed in-service noncombat stressor event. \

(2)  If PTSD is shown, the examiner is requested to review the claims folder, to include the service personnel records, and provide an opinion as to whether an assault occurred in service and, if so, whether it is at least as likely as not that it resulted in PTSD.

(3) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record. In doing so, the examiner should note the Veteran's reports of symptoms of depression at the time of her separation and subsequent long-history of poly-substance abuse. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. Arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected lumbar spine disability. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests, including range of motion testing of the thoracolumbar spine, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail. 

Orthopedic Manifestations: The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also state whether there is any abnormality of the thoracolumbar spine, including evidence of ankylosis. 

Neurologic Manifestations: After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's service-connected lumbar spine disability including any associated neurological impairment. 

With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.  

5.  After undertaking any other development deemed appropriate, the RO should consider the issues on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


